DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Response to Amendment
	The Amendment filed June 1, 2022 has been entered. Claims 1-3, 8-10, 15-17, and 23-24 remain pending in the application. Claims 7, 14, and 21 have been cancelled. Applicant's amendments to the claims have overcome the objections, the 35 U.S.C. 112(b) rejection, and the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed March 1, 2022. The claims are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-3, 8-10, 15-17, and 23-24 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0049], [0051], [0059], and [0061]-[0062]. 
The prior art of Friedman et al. (US 2019/0082010), Marripudi et al. (US 2018/0052745), and Helmick et al. (US 2019/0310913), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the prior art, alone or in combination, does not disclose the limitations “determining whether the first storage processor is unavailable; in response to determining the first storage processor is unavailable, accessing write cache data associated with the first storage processor to through the second storage processor, the first storage controller, and the second storage controller, wherein accessing write cache data associated with the first storage processor occurs from the second persistent memory device; and in response to determining the first storage processor is unavailable, continuing to replicate the data portion of the write request to the first persistent memory device and the second persistent memory device, via the second storage processor” in combination with the remaining limitations of the independent claim 1. Independent claims 8 and 15 recite similar limitations and are similarly allowed. Dependent claims 2-3, 9-10, 16-17, and 23-24 are allowed based on their dependence from allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed June 1, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137